UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1466


CHRISTINA M. VOGT,

                     Plaintiff - Appellant,

              v.

AMERICAN ARBITRATION ASSOCIATION, INC.,

                     Defendant - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Gina M. Groh, Chief District Judge. (3:19-cv-00156-GMG-RWT)


Submitted: November 19, 2020                                Decided: November 23, 2020


Before WILKINSON, KING, and QUATTLEBAUM, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Christina M. Vogt, Appellant Pro Se. Charles Francis Printz, Jr., Martinsburg, West
Virginia, Gabriele Wohl, BOWLES RICE, LLP, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christina M. Vogt seeks to appeal the district court’s March 17, 2020 order granting

Defendant’s motion to dismiss her civil action. On April 3, 2020, 17 days after the

dismissal of her action, Vogt filed a motion challenging Defendant’s post-judgment motion

for attorney’s fees and seeking reconsideration of the dismissal order. This latter portion

of the April 3 motion is properly characterized as a motion to alter, amend, or otherwise

seek relief from the district court’s dismissal of Vogt’s action. Because the district court

has not yet ruled on the pending April 3 motion, Vogt’s April 21, 2020 notice of appeal is

premature and has no effect. See Griggs v. Provident Consumer Disc. Co., 459 U.S. 56,

61 (1982).

       We therefore deny Vogt’s motion for leave to proceed in forma pauperis on appeal,

dismiss the appeal as premature, and remand the case to the district court so that it may

rule on the April 3 motion. See, e.g., United States v. Rowe, 872 F.2d 420 (4th Cir. 1989)

(unpublished table decision). Should the district court rule adversely on the April 3 motion,

Vogt may at that time file a timely notice of appeal from the court’s dismissal of her action,

the denial of the April 3 motion, or both.

       We deny Appellee’s motion for sanctions and dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                            DISMISSED AND REMANDED




                                              2